Citation Nr: 1816015	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-16 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for disabilities of the knees.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2017 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The RO declined to reopen a previously denied claim for service connection for disabilities of the knees.

The issue of entitlement to service connection for sleep apnea has been perfected, but not yet certified to the Board.  Review of the claims file reveals that the agency of original jurisdiction (AOJ) may still be taking action on that issue.  As such, the Board will not accept jurisdiction over it at this time.  It will be the subject of a subsequent Board decision, if otherwise in order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).


FINDINGS OF FACT

1.  By a decision entered in June 2015, the Board reopened and denied the Veteran's previously denied claim for service connection for a bilateral knee disorder.

2.  By a Memorandum Decision entered in October 2016, the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's June 2015 decision.

3.  The evidence received since the Board's June 2015 decision is cumulative or redundant of the evidence previously of record.



CONCLUSIONS OF LAW

1.  The Board's June 2015 decision disallowing service connection for disabilities of the knees is final.  38 U.S.C. §§ 7103, 7104 (2012); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for disabilities of the knees.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matter herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  No further notice or evidentiary development is required.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

If a Veteran serves 90 days or more of active, continuous service after December 31, 1946, and manifests certain chronic diseases-including arthritis-to a degree of 10 percent or more during the one-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the present case, the evidence reflects that the Board reopened and disallowed the Veteran's previously denied claim for service connection for a bilateral knee disorder by a decision entered in June 2015.  The evidence of record at that time included service treatment records from October 1967 reflecting that he reported having pain and cracking in his knees in damp weather; an August 1968 report of medical history, completed at the time of his separation from service, wherein he denied having swollen or painful joints, a "trick" or locked knee, or bone, joint, or other deformity; and an August 1968 separation examination report reflecting that his lower extremities were found to be normal.

The evidence also included post-service evidence that included, among other things, a January 1978 physical, apparently conducted for purposes of the Veteran's employment, that referenced trauma to the left knee at an unspecified point in the past; a February 1982 treatment record pertaining to treatment for a left knee laceration; a treatment record from January 1990 reflecting that the Veteran had recently fallen at work, resulting in a diagnosis of left knee sprain; a February 1990 medical record dated six weeks after the fall, indicating that he was still experiencing pain in the left knee, with x-ray evidence of early patellofemoral degenerative changes in both knees, right worse than left; a November 1992 treatment record reflecting that the Veteran had recently injured his right knee at work when he raised it into a fixed metal object, resulting in a diagnosis of prepatellar bursitis; a June 1997 treatment record wherein the Veteran reported the onset of right knee pain over the past several months; and evidence reflecting that he underwent a right knee arthroscopy with partial meniscectomy and chondroplasty in August 1997.

The record further contained an October 2010 VA examination report containing an opinion to the effect that, in light of the Veteran's long history of environmental injuries to his knees since service, and other factors, it was unlikely that the Veteran's knee disabilities were attributable to service; private medical reports from January, February, and May 2013 containing opinion evidence to the effect that the Veteran's knee disorders were, or could reasonably have been, related to injuries in service; a March 2014 VA medical examination report containing an opinion to the effect that it was unlikely that the Veteran's knee disabilities were attributable service; and assertions by the Veteran that he had knee pain during service, that the pain had persisted since service, and that he had self-treated his symptoms for many years.

Following a review of the claims file as it then existed, the Board concluded that the preponderance of the evidence was against the Veteran's claim.  The Veteran appealed that determination to the Court and the Court affirmed the Board's decision by a Memorandum Decision entered in October 2016.  As such, the Board's June 2015 decision remains final.  38 U.S.C. §§ 7103, 7104; 38 C.F.R. § 20.1100.  Accordingly, the claim may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the Board's June 2015 decision includes statements from the Veteran indicating that he hurt his knees in service, and that he has had progressive pain and decreased motion since that time; three lay statements to the effect that the Veteran had trouble with his knees during service, and has had continued to have trouble with them to the present; the report of a February 2017 VA examination; and records of continuing treatment.

The Board finds that this evidence is cumulative and redundant in nature.  The record at the time of the Board's June 2015 decision already contained assertions from the Veteran to the effect he had knee pain during service and that the pain had persisted since; which the Board found lacked credibility.  The three lay statements add nothing new in that regard, and neither the newly received VA examination report nor the additional VA treatment records contain any new or additional information tending to link the Veteran's knee disabilities to service.  New and material evidence to reopen the claim for service connection for disabilities of the knees not having been received, the application to reopen the claim must be denied.

ORDER

The application to reopen the claim of entitlement to service connection for disabilities of the knees is denied.



____________________________________________
DAVID A. BRENNINGMEYER
 Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


